Citation Nr: 0108990	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left femur fracture, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from August 1984 to July 1986.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to an 
increased rating for postoperative residuals of a left femur 
fracture and continued a 10 percent rating.  That rating 
decision also assigned a 10 percent rating for residuals of 
right tibia/fibula fractures.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution of the disability rating to be assigned for the 
left femur fracture.  He did not appeal the rating assigned 
for the right tibia/fibula fractures.  

The veteran has not requested a hearing.


REMAND

The veteran has claimed that he has tender scars, pain on 
motion, pain during weight bearing, and additional left leg 
disability not addressed in the two February 1999 examination 
reports.  

Neither of the two February 1999 VA examination reports note 
a review of the claims file nor do they mention the left leg 
scars.  Earlier reports reflect that in 1987 the left leg and 
left hip scars were well-healed and non-tender; however, that 
information is too dated to be used in conjunction with the 
current rating.  This is especially so because the veteran 
recently reported tender scars.

The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  VA must also consider any functional loss due to 
flare-ups, fatigability, incoordination, pain on movement, 
and weakness when evaluating an orthopedic disability.  
DeLuca v. Brown, 6 Vet. App. 321 (1993); 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2000).  Moreover, separate evaluations are 
permitted for separate problems arising from the same injury 
if they do not constitute the same disability or same 
manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  This means that the RO should consider additional 
functional loss caused by flare-ups, fatigability, 
incoordination, pain on movement, and weakness and a separate 
rating or ratings for service-connected scar or scars, if 
warranted. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his February 1999 VA 
examinations.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for 
orthopedic evaluation of the left leg.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file and note that review in 
the examination report.   

3.  The examiner should examine the left 
leg and provide findings that take into 
account the veteran's complaint of 
weakness and painful motion of the left 
leg.  The examiner must comment on 
whether the residuals of a femur fracture 
include additional functional loss caused 
by flare-ups, fatigability, 
incoordination, pain on movement, and 
weakness.  The examiner should report at 
what degree of flexion and extension pain 
is elicited.  The examiner should express 
range of motion according to 38 C.F.R. 
§ 4.71, Plate II, which reflects that 
normal flexion of the hip is to 125 
degrees and normal extension is to zero 
degrees.  All clinical findings along 
with complete rationale of opinions and 
conclusions should be set forth in a 
legible report.  

4.  The service-connected left leg skin 
scars should be examined.  The examiner 
must review the claims folder, note that 
review in the report, and comment on 
whether any service-connected left leg 
scar is tender and painful on objective 
demonstration, poorly nourished with 
repeated ulceration, or produces 
functional impairment.  All clinical 
findings along with complete rationale of 
opinions and conclusions should be set 
forth in a legible report.  

5.  After the above development, the RO 
should review the increased rating claim 
and reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the holdings of DeLuca, and 
Esteban, supra.  The veteran and his 
representative should be kept fully 
informed of the reasons and basis for any 
decision that is made.

6.  Any other actions necessary for proper 
development should be undertaken.  This 
includes ensuring that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.   

7.  If the benefits sought remain denied 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


